But the court said, that such evidence in a case so circumstanced, would introduce the utmost confusion, and impair former * determinations. Here it is not attempted to shew by *73] parol evidence, that such a military permit ever existed. But if this had been shewn, it was incumbent on the party to obtain an office right after the opening of the land office on the 3d April 1769, or in a reasonable time afterwards ; and no case has yet gone further than by extending that time to the month of July following. PI ere the warrant was not obtained till 1784, and the military permit had long before lost its preference. As to the consent of Hayes to a line, it can have no -effect unless he was authorized to settle boundaries. The evidence was overruled.
Verdict pro quer.